IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10972
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAMES HOWARD HANEY,

                                     Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:92-CR-061-A
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     James Howard Haney has moved for a determination of the

status of his case, which raises his ultimate issue for appeal,

whether the district court had jurisdiction to convict him for

violating 21 U.S.C. § 841(a)(1).   The district court had proper

jurisdiction to consider Haney's offense.     See United States v.

Davis, 666 F.2d 195, 199 (5th Cir. 1992); see also 28 U.S.C.

§ 124(a)(1).   Haney's motions for determination of status, for

leave to apply for a writ of mandamus in the Supreme Court, and

for an extension of time to file an appellate brief are DENIED.


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-10972
                               -2-

Haney's appeal is DISMISSED as frivolous.   See 5th Cir. 42.2.

Haney is WARNED that the filing of frivolous appeals in the

future will result in the imposition of sanctions.   See Moody v.

Baker, 857 F.2d 256, 258 (5th Cir.), cert. denied, 488 U.S. 985

(1988).